UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
RUTGERS CASUALTY INSURANCE COMPANY,                                  CIV:

                                   Plaintiff,
                                                                     COMPLAINT
        -against-

THE ANDREWS ORGANIZATION,
HOME IMPROVEMENT CONSTRUCTION CORP.,
ALI KESHAVARZ, and NADYA RASHEED,

                                    Defendants,
-----------------------------------------------------------------X

        Plaintiff, Rutgers Casualty Insurance Company (“Rutgers” or “Plaintiff”) by and through

its attorneys, Miranda Slone Sklarin Verveniotis LLP, complaining of the defendants, alleges,

upon information and belief, as follows:

                                                THE PARTIES

        1.       At all relevant times, Plaintiff, Rutgers, was, and still is, a corporation duly

organized and existing under and by virtue of the laws of the State of New Jersey, and a citizen of

New Jersey, with its principal place of business located at 2250 Chapel Avenue #200, Cherry Hill,

New Jersey 08002.

        2.       At all relevant times, the defendant THE ANDREWS ORGANIZATION

(“ANDREWS”) was and still is a citizen of the State of New York in that it is domestic business

corporation organized and existing under and by virtue of the laws of the State of New York, with

its principal place of business located at 666 Broadway, NY, NY 10012.

        3.       At all relevant times, the defendant HOME IMPROVEMENT CONSTRUCTION

CORP. (“HI CONSTRUCTION”) was and still is a citizen of the State of New York in that it is a

domestic business corporation organized and existing under and by virtue of the laws of the State
of New York, with its principal places of business located at 225 West 70th Street Suite A, New

York, New York, 10023 and 1201 Broadway, Unit 607, New York, New York 10010.

       4.       At all relevant times, the defendant ALI KESHAVARZ (“KESHAVARZ”) was

and still is a citizen of New York, residing at 132 Perry Street, Unit 2E, New York, NY 10014.

       5.       At all relevant times, the defendant NADYA RASHEED (“RASHEED”) was and

still is a citizen of New York, residing at 132 Perry Street, Unit 2E, New York, NY 10014.

                                   JURISDICTION AND VENUE

       6.       This Court has subject matter jurisdiction due to diversity of citizenship and

amounts in controversy in excess of $75,000, exclusive of interest and costs, pursuant to 28 U.S.C.

Section 1332.

       7.       An actual justiciable controversy exists between the parties as to the coverage

afforded under insurance policies issued by Rutgers to HI Construction, as applicable to the claims

asserted or recovery sought as to those damages occurring at 132 Perry Street, Unit 2E, New York,

New York 10014 (the “Rasheed Claim”).

       8.       Venue is proper in this district pursuant to 28 U.S.C. Section 1391 in that the

defendants ANDREWS, HI CONSTRUCTION, KESHAVARZ, and RASHEED reside in this

district, the underlying action is pending in this District, and the events occurring in the Rasheed

Claim occurred in this district.

       9.       Plaintiff seeks a declaration as to rescission of policies of insurance, or, in the

alternative, as to a disclaimer of coverage under policies of insurance as to the claims asserted in

the Rasheed Claim, and plaintiff has no adequate remedy at law.




                                                   2
                            UNDERLYING CLAIM AND ACTION

       10.     In the Rasheed Claim, ANDREWS, HI CONSTRUCTION, KESHAVARZ, and

RASHEED are seeking damages for property damage allegedly sustained at 132 Perry Street, Unit

2E, New York, New York 10014.

       11.     All of the claims asserted in the Rasheed Claim pertain to property damage

sustained at 132 Perry Street, Unit 2E, New York, New York 10014.

             REQUEST FOR DECLARATION OF RESCISSION OF POLICIES

       12.     The Plaintiff repeats and re-alleges each and every allegation contained in this

complaint number 1 through 11, as if fully set forth at length herein.

       13.     Rutgers issued policies of insurance numbered SKP 2504732 10 for the policy

period from July 9, 2016 through July 9, 2017 (the “2016 Policy”), Policy Number SKP 2504732

11 for the policy period from July 9, 2017 through July 9, 2018 (the “2017 Policy”)(collectively

referred to herein as the “Policies”), as well as Policy Number CUP 2504733 10 for the policy

period from July 9, 2016 to July 9, 2017, and policy number CUP 2504733 11 for the policy period

from July 9, 2017 to July 9, 2018 (collectively referred to herein as the “Umbrella Policies”) to

Home Improvement Construction Corp (“HI Construction”).

       14.     HI CONSTRUCTION applied for a Policy with Rutgers on July 6, 2016.

       15.     HI CONSTRUCTION in its application, listed its primary operations as “Interior

Painting, Carpentry & Tile Installation.”

       16.     HI CONSTRUCTION in its Contractors Supplemental Application, stated its

construction work consisted of 30% Carpentry, 35% Painting and 35% Tile, and left blank many

direct questions regarding the types of construction it was involved in, including but not limited

to, concrete, roofing, electrical, demolition, floor sanding, stripping or buffing, and insulation.



                                                  3
          17.   HI CONSTRUCTION, in its Contractors Supplemental Application, stated to

Rutgers that it had one owner, one full-time employee, and zero (0) part time employees, which

was material information upon which Rutgers relied.

          18.   HI CONSTRUCTION, in its Contractors Supplemental Application, provided

information to Rutgers as to payroll, which was material information upon which Rutgers relied.

          19.   HI CONSTRUCTION, in its Contractors Supplemental Application, provided

information to Rutgers as to its total revenue, which was material information upon which Rutgers

relied.

          20.   HI CONSTRUCTION, in an inspection report dated August 5, 2016, represented

that it does not do: structural changes to load bearing walls, roofing operations, exterior sheathing

construction, interior trim and finish work, hardwood floor installations, exterior door/window

installation, new residential/addition construction, electrical work, plumbing work, masonry work,

HVAC work, and insulation work.

          21.   HI CONSTRUCTION misrepresented its operations to Rutgers.

          22.   HI CONSTRUCTION misrepresented its scope of work to Rutgers.

          23.   HI CONSTRUCTION misrepresented its number of employees to Rutgers.

          24.   HI CONSTRUCTION misrepresented its payroll to Rutgers.

          25.   HI CONSTRUCTION misrepresented its total revenue to Rutgers.

          26.   HI CONSTRUCTION misrepresented the amount of work that it subcontracts to

Rutgers.

          27.   Moreover, HI CONSTRUCTION is a licensed General contractor under Contractor

ID 036957 N.




                                                 4
       28.     Indeed, HI CONSTRUCTION has been granted dozens of permits as a general

contractor from the Department of Buildings since 2007.

       29.     Many of these permits show that HI CONSTRUCTION, prior to applying for a

Policy with Rutgers, was involved in various types of construction work outside the scope of what

was represented on its application for a Policy of Insurance with Rutgers, including but not limited

to demolition work, plumbing work, sprinkler work, interior alterations, structural work, floor

work, waterproofing, concrete work, and roofing work.

       30.     HI CONSTRUCTION had a duty to report the scope of its work upon applying for

a Policy and deliberately misrepresented itself in an effort to acquire a Policy with lower premiums

by indicating that it only needed to be insured for and that the Policy’s classification should be

“Interior Painting.”

       31.     Furthermore, HI CONSTRUCTION was involved in various types of work during

and after the Policy Period of the 2017 Policy that are outside the scope of its application, including

but not limited to demolition work, plumbing work, sprinkler work, interior alterations, structural

work, floor work, waterproofing, concrete work, and roofing work.

       32.     HI CONSTRUCTION had a duty to report changes in its scope of work upon

renewal, failed to do so, and ratified the representations contained within its application by

permitting renewal without informing Rutgers of the changes in its scope of work.

       33.     In addition, the 132 Perry Street Project which the Rasheed Claim concerns, was

contracted for a mere nine (9) days after HI CONSTRUCTION’s 2016 Policy with Rutgers went

into effect, and that project concerned demolition, electrical, protection and waterproofing,

concrete, framing and drywall, plumbing, millwork, flooring, metal and steel work, windows and




                                                  5
skylights, doors and appliances, HVAC and mechanical, and sprinkler work, none of which the

Policies insure for.

        34.     Moreover, HI CONSTRUCTION obtained permits for the 132 Perry Street Project,

a mere nine (9) days after the 2017 Policy went into effect, which permits were for various types

of work including but not limited to installing new mechanical ductwork, installing new plumbing

fixtures and related piping, installing new structural work, and demolishing and constructing

interior partitions, ceilings, and doors.

        35.     Thus, HI CONSTRUCTION knew of the scope of its work as to the 132 Perry

Street Project prior to obtaining the 2016 Policy from Rutgers, and prior to renewal, yet failed to

disclose the changing nature of its work to Rutgers.

        36.     Therefore, HI CONSTRUCTION misrepresented itself in that it is a licensed

General Contractor, has been engaged in work as a general contractor for years, does a broad

spectrum of work that it did not disclose, substantially undervalued its payroll and income, has far

more employees than it represented, performs demolition, plumbing, sprinkler, and floor work,

and makes structural alterations.

        37.     Rutgers would not have issued any policy to HI CONSTRUCTION had it been

aware of the foregoing information.

        38.     Rutgers would have issued vastly different Policies to HI CONSTRUCTION had

it been aware of the foregoing information.

        39.     Rutgers therefore seeks a declaration form this Court that the policies issued to HI

CONSTRUCTION by Rutgers be deemed rescinded and void.

        40.     Moreover, the claims at issue in the Rasheed Action are barred from coverage by

the provisions of the Policies.



                                                 6
     REQUEST FOR DECLARATORY JUDGMENT UPHOLDING DISCLAIMERS

        41.     The Plaintiff repeats and re-alleges each and every allegation contained in this

complaint number 1 through 40, as if fully set forth at length herein.

        42.     The incident at issue in the Rasheed Claim noted above is not covered by the 2017

Policy in that it occurred outside of the Policy Period of the 2017 Policy in that the work at the

132 Perry Street Project was contracted for July 18, 2016 and concluded prior to the 2017 Policy’s

inception.

        43.     Form GLDEC 0696 of the policies limits coverage to claims arising from

“PAINTING INTERIOR BUILDINGS- NO TANKS” and there is no coverage for the Rasheed

Claim as the damages in that matter do not derive from work performed by the insured within the

Policy’s listed classification.

        44.     SECTION I – COVERAGES, Paragraphs 2.b-n of Form CG 00 01 04 13 of the

Policies reads as follows:

                2. Exclusions
                This insurance does not apply to:
                                 *       *        *
                b. Contractual Liability

                “Bodily Injury” or “property damage” for which the insured is
                obligated to pay damages by reason of the assumption of liability in
                a contract or agreement. This exclusion does not apply to liability
                for damages:
                                  *      *      *
                (2)     Assumed in a contract or agreement that is an “insured
                        contract,” provided the “bodily injury” or “property
                        damage” occurs subsequent to the execution of the contract
                        or agreement. Solely for the purposes of liability assumed
                        in an “insured contract,” reasonable attorneys’ fees and
                        necessary litigation expenses incurred by or for a party other
                        than an insured are deemed to be damages because of
                        “bodily injury” or “property damage,” provided:


                                                  7
       (a) Liability to such party for, or for the cost of, that party’s
       defense has also been assumed in the same “insured
       contract,” and

       (b) Such attorneys’ fees and litigation expenses are for
       defense of that party against a civil or alternative dispute
       resolution proceeding in which damages to which this
       insurance applies are alleged.

                  *       *       *
j. Damage To Property

"Property damage" to:

(1)    Property you own, rent, or occupy, including any costs or
       expenses incurred by you, or any other person, organization
       or entity, for repair, replacement, enhancement, restoration
       or maintenance of such property for any reason, including
       prevention of injury to a person or damage to another's
       property;

(2)    Premises you sell, give away or abandon, if the "property
       damage" arises out of any part of those premises;

(3)    Property loaned to you;

(4)    Personal property in the care, custody or control of the
       insured;

(5)    That particular part of real property on which you or any
       contractors or subcontractors working directly or indirectly
       on your behalf are performing operations, if the "property
       damage" arises out of those operations; or

(6)    That particular part of any property that must be restored,
       repaired or replaced because "your work" was incorrectly
       performed on it.

Paragraphs (1), (3) and (4) of this exclusion do not apply to
"property damage" (other than damage by fire) to premises,
including the contents of such premises, rented to you for a period
of seven or fewer consecutive days. A separate limit of insurance
applies to Damage To Premises Rented To You as described in
Section III – Limits Of Insurance.



                                  8
Paragraph (2) of this exclusion does not apply if the premises are
"your work" and were never occupied, rented or held for rental by
you.

Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to
liability assumed under a sidetrack agreement.

Paragraph (6) of this exclusion does not apply to "property damage"
included in the "products-completed operations hazard".
                  *       *       *
k. Damage To Your Product

"Property damage" to "your product" arising out of it or any part of
it.
                *       *      *


l. Damage To Your Work

“Property damage" to "your work" arising out of it or any part of it
and included in the "products-completed operations hazard".

This exclusion does not apply if the damaged work or the work out
of which the damage arises was performed on your behalf by a
subcontractor.

                  *      *       *
m. Damage To Impaired Property Or Property Not Physically
Injured

"Property damage" to "impaired property" or property that has not
been physically injured, arising out of:

(1) A defect, deficiency, inadequacy or dangerous condition in
    "your product" or "your work"; or

(2) A delay or failure by you or anyone acting on your behalf to
    perform a contract or agreement in accordance with its terms.


This exclusion does not apply to the loss of use of other property
arising out of sudden and accidental physical injury to "your
product" or "your work" after it has been put to its intended use.

                  *      *       *

                                 9
                n. Recall Of Products, Work Or Impaired Property

                Damages claimed for any loss, cost or expense incurred by you or
                others for the loss of use, withdrawal, recall, inspection, repair,
                replacement, adjustment, removal or disposal of:

                (1) "Your product";

                (2) "Your work"; or

                (3) "Impaired property";

                if such product, work, or property is withdrawn or recalled from the
                market or from use by any person or organization because of a
                known or suspected defect, deficiency, inadequacy or dangerous
                condition in it.

                                  *        *     *


       45.      Moreover, the Policies include also the following Endorsement on Form AE 0146,

ed. 3/15, which states:

                                PRE-EXISTING OR PROGRESSIVE
                                DAMAGE OR DEFECT EXCLUSION

                This endorsement modifies insurance provided under the following:

                COMMERCIAL GENERAL LIABILITY COVERAGE FORM

             I. This policy does not apply to “bodily injury”, “personal and
                advertising injury”, or “property damage” which begins or takes
                place before the inception date of coverage, whether such “bodily
                injury”, “personal and advertising injury” or “property damage” is
                known to an insured, even though the nature and extent of such
                damage or injury may change and even though the damage may be
                continuous, progressive, cumulative, changing or evolving and even
                though the occurrence causing such “bodily injury”, or “property
                damage” may be or may involve a continuous or repeated exposure
                to substantially the same general harm.

             II. All “property damage” to units of or within a single project or
                 development and arising from the same general type of harm,
                 whether known or unknown to any insured, shall be deemed to occur
                 at the time of damage to the first such unit, even though, the
                 existence, nature and extent of such damage or injury may change

                                                10
           and even though the occurrence causing such property damage may
           be or involve a continuous or repeated exposure to substantially the
           same general harm which also continues or takes place during the
           policy term.
                                  *      *      *
46.        Policy Form CG 2279, ed. 4/13, located in the Policies, states the following:

                          EXCLUSION – CONTRACTORS
                           – PROFESSIONAL LIABILITY

           This endorsement modifies insurance provided under the following:

           COMMERCIAL GENERAL LIABILITY COVERAGE PART

           The following exclusion is added to Paragraph 2. Exclusions of
           Section I – Coverage A – Bodily Injury And Property Damage
           Liability and Paragraph 2. Exclusions of Section I – Coverage B
           – Personal And Advertising Injury Liability:

      1.    This insurance does not apply to "bodily injury", "property damage"
           or "personal and advertising injury" arising out of the rendering of
           or failure to render any professional services by you or on your
           behalf, but only with respect to either or both of the following
           operations:

           a.     Providing engineering, architectural or surveying services to
                  others in your capacity as an engineer, architect or surveyor;
                  and
           b.     Providing, or hiring independent professionals to provide,
                  engineering, architectural or surveying services in
                  connection with construction work you perform.

           This exclusion applies even if the claims against any insured allege
           negligence or other wrongdoing in the supervision, hiring,
           employment, training or monitoring of others by that insured, if the
           "occurrence" which caused the "bodily injury" or "property
           damage", or the offense which caused the "personal and advertising
           injury", involved the rendering of or failure to render any
           professional services by you or on your behalf with respect to the
           operations described above.

      2. Subject to Paragraph 3. below, professional services include:

           a.     Preparing, approving, or failing to prepare or approve, maps,
                  shop drawings, opinions, reports, surveys, field orders,
                  change orders, or drawings and specifications; and

                                           11
               b.     Supervisory or inspection activities performed as part of any
                      related architectural or engineering activities.

            3. Professional services do not include services within construction
               means, methods, techniques, sequences and procedures employed
               by you in connection with your operations in your capacity as a
               construction contractor.
                                     *      *      *
      47.      Likewise, Form AE 0134, ed. 6/14 is located in the Policies and states:

                 EXCLUSION – DESIGNATED WORK – SANDING AND
                                        SOLVENTS
               This endorsement modifies insurance provided under the following:

               COMMERCIAL GENERAL LIABILITY COVERAGE PART
               PRODUCTS/COMPLETED    OPERATIONS    LIABILITY
               COVERAGE PART
                             SCHEDULE

               Description of your work:

               This Insurance does not apply to “bodily injury” or “property
               damage” arising out of the use of solvents or other flammable
               liquids in connection with Floor Finishing or refinishing,
               Cabinet Finishing or refinishing, or Sanding of any other
               surface on which such solvents or other flammable liquids have
               been applies.

               This endorsement applies to both ongoing and completed
               operations.
                                 *      *     *


      48.      Moreover, the Policies contain the following endorsement entitled “EXCLUSION

– DESIGNATED WORK,” Policy Form RCG 00 12 10 03, Page 1 of 1, wherein it states:

                            EXCLUSION- DESIGNATED WORK
               This endorsement modifies insurance provided under the following:

               COMMERCIAL GENERAL LIABILITY COVERAGE PART
               PRODUCTS/COMPLETED    OPERATIONS    LIABILITY
               COVERAGE PART

                                           SCHEDULE

                                               12
                  Description of your work:

                  This Insurance does not apply to “bodily injury” or “property
                  damage” due to, or caused by, any installation, replacement,
                  repair, or work of any kind, performed to any sprinkler system.

                  This Insurance does not apply to “bodily injury” or “property
                  damage” due to or caused by, any installation, replacement,
                  repair, or work of any kind, performed to any boiler.

                  (If no entry appears above, information required to complete this
                  endorsement will be shown in the Declarations as applicable to this
                  endorsement.)

                  This insurance does not apply to “bodily injury” or “property
                  damage” included in the “products – completed operations hazard”
                  and arising out of “your work” shown in the Schedule.

                                            *       *      *

         49.      Also, the Polices contain the following endorsement in Policy Form CG 2186, ed.

12/04:

                            EXCLUSION – EXTERIOR INSULATION
                                  AND FINISH SYSTEMS

                  This endorsement modifies insurance provided under the following:

                  COMMERCIAL GENERAL LIABILITY COVERAGE PART

               A. This insurance does not apply to "bodily injury", "property damage"
                  or "personal and advertising injury" arising out of, caused by, or
                  attributable to, whether in whole or in part, the following:

                          1. The design, manufacture, construction, fabrication,
                             preparation, distribution and sale, installation,
                             application, maintenance or repair, including
                             remodeling, service, correction or replacement, of any
                             "exterior insulation and finish system" or any part
                             thereof, or any substantially similar system or any part
                             thereof, including the application or use of conditioners,
                             primers, accessories, flashings, coatings, caulking or
                             sealants in connection with such a system; or



                                                   13
                 2. "Your product" or "your work" with respect to any
                    exterior component, fixture or feature of any structure if
                    an "exterior insulation and finish system", or any
                    substantially similar system, is used on the part of that
                    structure containing that component, fixture or feature.

      B. The following definition is added to the Definitions Section:
         "Exterior insulation and finish system" means a non-load bearing
         exterior cladding or finish system, and all component parts therein,
         used on any part of any structure, and consisting of:

                 1. A rigid or semi-rigid insulation board made of expanded
                    polystyrene and other materials;

                 2. The adhesive and/or mechanical fasteners used to attach
                    the insulation board to the substrate;

                 3. A reinforced or unreinforced base coat;

                 4. A finish coat providing surface texture to which color
                    may be added; and

                 5. Any flashing, caulking or sealant

                                *       *        *
50.      Relevant, the Policies contain Form AE 0133, ed. 1/14, which states the following:

           ROOFING OPERATION SPECIFIC EXCLUSION
                    ENDORSEMENT

         COMMERCIAL GENERAL LIABILITY COVERAGE PART
         PRODUCTS/COMPLETED OPERATIONS LIABILITY
         COVERAGE PART
         COMMERCIAL UMBRELLA COVERAGE PART

         This insurance does not apply to bodily injury, property damage,
         personal injury or advertising injury arising out of or resulting from
         any Roofing Operations.

         “Roofing Operations” is defined herein as any work involving, in
         whole or in part, the repair, removal, replacement and/or recovering
         of an existing roof, or any part or section thereof.

                                *       *        *



                                            14
51.      Form CG 20 33, ed. 4/13 is located in all of the Policies and reads as follows:


      ADDITIONAL INSURED – OWNERS, LESSEES OR
      CONTRACTORS – AUTOMATIC STATUS WHEN
     REQUIRED IN CONSTRUCTION AGREEMENT WITH YOU

         This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Section II – Who Is An Insured is amended to include as an additional
   insured any person or organization for whom you are performing
   operations when you and such person or organization have agreed in
   writing in a contract or agreement that such person or organization be
   added as an additional insured on your policy. Such person or
   organization is an additional insured only with respect to liability for
   "bodily injury", "property damage" or "personal and advertising injury"
   caused, in whole or in part, by:

      1. Your acts or omissions; or

      2. The acts or omissions of those acting on your behalf;

         in the performance of your ongoing operations for the additional
         insured.

         However, the insurance afforded to such additional insured:

      1. Only applies to the extent permitted by law; and

      2. Will not be broader than that which you are required by the contract
         or agreement to provide for such additional insured.

         A person's or organization's status as an additional insured under this
         endorsement ends when your operations for that additional insured
         are completed.

B.       With respect to the insurance afforded to these additional insureds,
         the following additional exclusions apply:

         This insurance does not apply to:

      1. "Bodily injury", "property damage" or "personal and advertising
         injury" arising out of the rendering of, or the failure to render, any



                                           15
         professional architectural, engineering or surveying services,
         including:

         a. The preparing, approving, or failing to prepare or approve,
            maps, shop drawings, opinions, reports, surveys, field orders,
            change orders or drawings and specifications; or

         b. Supervisory, inspection, architectural or engineering activities.

         This exclusion applies even if the claims against any insured allege
         negligence or other wrongdoing in the supervision, hiring,
         employment, training or monitoring of others by that insured, if the
         "occurrence" which caused the "bodily injury" or "property
         damage", or the offense which caused the "personal and advertising
         injury", involved the rendering of or the failure to render any
         professional architectural, engineering or surveying services.

                                *      *        *
52.      Similarly, Form AE 01 49, ed. 11/15 is included in all of the Policies and states:

              ADDITIONAL INSURED – OWNERS, LESEES
           OR CONTRACTORS – COMPLETED OPERATIONS –
         AUTOMATIC STATUS WHEN REQUIRED IN A WRITTEN
                      CONTRACT WITH YOU

         This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART

      A. Section II – Who is An Insured is amended to include as an
         additional insured any person or organization when you and such
         person or organization have agreed in a “written contract” that such
         person or organization be added as an additional insured on your
         policy. Such person or organization is an additional insured only
         with respect to liability for “bodily injury,” “property damage” or
         “personal and advertising injury” caused, in whole or in part, by
         “your work” performed for that additional insured and included in
         the “products-completed operations hazard”.

         However, the insurance afforded to such additional insured:
      1. Only applies to the extent permitted by law; and

      2. Will not be broader than that which you are required by the “written
         contract” to provide for such additional insured.



                                           16
       B. With respect to the insurance afforded to these additional insureds,
          the following additional exclusions apply:

           This insurance does not apply to:

       1. “Bodily injury”, “property damage” or “personal and advertising
          injury” arising out of the rendering of, or the failure to render, any
          professional architectural, engineering or surveying services,
          including:

       a. The preparing, approving, or failing to prepare or approve, maps,
          shop drawings, opinions, reports, surveys, field orders, change
          orders or drawings and specifications; or

       b. Supervisory, inspection, architectural or engineering activities.

           This exclusion applies even if the claims against any insured allege
           negligence or other wrongdoing in the supervision, hiring,
           employment, training or monitoring of others by any insured, if the
           “occurrence” which caused the “bodily injury” or “property
           damage”, or the offense which caused the “personal and advertising
           injury”, involved the rendering of or the failure to render any
           professional architectural, engineering or surveying services.

       C. With respect to the insurance afforded to these additional insureds,
          the following is added to Section III – Limits of Insurance:
          The most we will pay on behalf of the additional insured is the
          amount of insurance.

       1. Required by the “written contract” you have entered into with the
          additional insured; or

       2. Available under the applicable Limits of Insurance shown in the
          Declarations;

           This endorsement shall not increase the applicable Limits of
           Insurance shown in the Declarations.

D. The following is added to 4. Other Insurance, part of SECTION IV –
   COMMERICAL GENERAL LIABILITY CONDITIONS:
   If the “written contract” specifically requires that this insurance apply on a
   primary basis or a primary and non-contributory basis, this insurance is
   primary to such additional insured.

E. As respects this endorsement only, The following Definition is added to
   SECTION V – DEFINITIONS

                                            17
A “written contract” means that part of any written contract under which
you are required to include a person or organizations as an additional
insured, provided that the “bodily injury”, “property damage”, or “personal
and advertising injury” occurs:

1. After the signing and execution of the written contract by you;

2. While that part of the written contract is in effect; and

3. Before the end of the policy period.

                               *       *        *
53.      The 2017 Policy contains Form CG 2131, ed. 5/09, which states the following:

 “EXCLUSION – DESIGNATED OPERATIONS COVERED BY A
   CONSOLIDATED (WRAP-UP) INSURANCE PROGRAM”,

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

                               SCHEDULE

 Description And Location of Operation(s):

 “Any and all projects subject to a consolidated wrap-up”

 Information required to complete this Schedule, if not shown above, will be
 shown in the Declarations.

      The following exclusion is added to Paragraph 2. Exclusions of Section I –
      Coverage A – Bodily Injury and Property Damage Liability:

         This insurance does not apply to "bodily injury" or "property damage"
         arising out of either your ongoing operations or operations included within
         the "products-completed operations hazard" at the location described in the
         Schedule of this endorsement, as a consolidated (wrap-up) insurance
         program has been provided by the prime contractor/project manager or
         owner of the construction project in which you are involved.

         This exclusion applies whether or not the consolidated (wrap-up) insurance
         program:

         1. Provides coverage identical to that provided by this Coverage Part; or

                                           18
         2. Has limits adequate to cover all claims; or

      This exclusion does not apply if the consolidated (wrap-up) insurance program
      covering your operations described in the schedule has been cancelled, non-
      renewed or otherwise no longer applies for reasons other than the exhaustion of
      all available limits, whether such limits are available on a primary, excess or on
      any other basis. You must advise us of such cancellation, nonrenewal or
      termination as soon as practicable.

                                 *       *        *
54.      The 2017 Policy contain Form CG 2294, ed. 10/01, which states:


                EXCLUSION – DAMAGE TO WORK PERFORMED BY
                    SUBCONTRACTORS ON YOUR BEHALF

         This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART

         Exclusion l. of Section I - Coverage A - Bodily Injury And
         Property Damage Liability is replaced by the following:

      1. Exclusions

         This insurance does not apply to:

         l. Damage To Your Work

         "Property damage" to "your work" arising out of it or any part of it
         and included in the “products completed operations hazard".

                                 *       *        *
55.      Moreover, the 2017 Policy contains Form CG 2234, ed. 4/13, which states:

                   EXCLUSION – CONSTRUCTION MANAGEMENT
                           ERRORS AND OMISSIONS

         This endorsement modifies insurance provided under the following

         COMMERCIAL GENERAL LIABILITY COVERAGE PART

         The following exclusion is added to Paragraph 2. Exclusions of Section I –
         Coverage A – Bodily Injury and Property Damage Liability and Paragraph 2.

                                             19
               Exclusions of Section I – Coverage B – Personal and Advertising Injury
               Liability:

               This insurance does not apply to “bodily injury”, “property damage” or “personal
               and advertising injury” arising out of

               1. The preparing, approving, or failure to prepare or approve maps, shop drawings,
                  opinions, reports, surveys, field orders, change order or drawings and
                  specifications by any architect, engineer or surveyor performing services on a
                  project on which you serve as construction manager; or

               2. Inspection, supervision, quality control, architectural or engineering activities
                  done by or for you on a project on which you serve as construction manager.

               This exclusion applies even if the claims against any insured allege negligence or
               other wrongdoing in the supervision, hiring, employment, training or monitoring of
               others by that insured, if the “occurrence” which caused the “bodily injury” or
               “property damage”, or the offense which caused the personal and advertising
               injury”, involved that which is described in Paragraph 1. or 2.

               This exclusion does not apply to “bodily injury” or “property damage” due to
               construction or demolition work done by you, your “employees” or your
               subcontractors.

                                     *       *        *
      56.      Moreover, the Umbrella Policies contains the “CONTRACTUAL LIABILITY

LIMITATION” endorsement, which is Policy form CG 21 39 10 93, which provides as follows:

               The definition of “insured contract” in the DEFINITIONS Section
               is replaced by the following:

               “Insured contract” means:

            a. A contract for a lease of premises. However, that portion of the
               contract for a lease of premises that indemnifies any person or
               organization for damages by fire to premises while rented to you or
               temporarily occupied by you with permission of the owner is not an
               “insured contract”;

            b. A sidetrack agreement;

            c. Any easement or license agreement, except in connection with
               construction or demolition operations on or within 50 feet of a
               railroad;

                                                 20
             d. An obligation, as required by ordinance, to indemnify a
                municipality, except in connection with work for a municipality;

             e. An elevator maintenance agreement.


                                      *      *        *
       57.      Since the incident at issue in the Rasheed Claim occurred or began prior to the

inception of the 2017 Policy, such claims are not covered by such policy.

       58.      To the extent the occurrence and damage asserted in the Rasheed Claim began prior

to the inception date of the 2017 Policy, there is no coverage under that policy as to such claims

pursuant to the Insuring Agreement and the “Pre-Existing or Progressive Damage or Defect”

Endorsement.

       59.      The claims asserted in the Rasheed Claim are barred form coverage by operation

of the “Painting Interior Buildings – No Tanks” classification in Form GLDEC 0696 of the

Policies.

       60.      The claims at issue in the Rasheed Claim are excluded from coverage under the

Policies by operation of the “DAMAGE TO PROPERTY” Exclusion listed on Form CG 00 01

04 13 of the Policies.

       61.      The claims at issue in the Rasheed Claim are excluded from coverage under the

Policies by operation of the “DAMAGE TO YOUR PRODUCT” Exclusion listed on Form CG

00 01 04 13 of the Policies.

       62.      The claims at issue in the Rasheed Claim are excluded from coverage under the

Policies by operation of the “DAMAGE TO YOUR WORK” Exclusion listed on Form CG 00

01 04 13 of the Policies.




                                                 21
         63.   The claims at issue in the Rasheed Claim are excluded from coverage under the

Policies by operation of the “DAMAGE TO IMPAIRED PROPERTY OR PROPERTY NOT

PHYSICALLY INJURED” Exclusion listed on Form CG 00 01 04 13 of the Policies.

         64.   The claims at issue in the Rasheed Claim are excluded from coverage under the

Policies by operation of the “RECALL OF PRODUCTS, WORK OR IMPAIRED

PROPERTY” Exclusion listed on Form CG 00 01 04 13 of the Policies.

         65.   The claims at issue in the Rasheed Claim are excluded from coverage under the

Policies by operation of the “PRE-EXISTING OR PROGRESSIVE DAMAGE OR DEFECT

EXCLUSION” Endorsement, listed above, Form AE 0146, ed. 3/15.

         66.   The claims at issue in the Rasheed Claim are excluded from coverage under the

Policies by operation of the “EXCLUSION – CONTRACTORS – PROFESSIONAL

LIABILITY” Endorsement, listed above, Form CG 2279, ed. 4/13.

         67.   The claims at issue in the Rasheed Claim are excluded from coverage under the

Policies by operation of the “EXCLUSION – DESIGNATED WORK – SANDING AND

SOLVENTS” Endorsement, listed above, Form AE0134, ed. 6/14.

         68.   The claims at issue in the Rasheed Claim are excluded from coverage under the

2017 Policy by operation of the “EXCLUSION – DESIGNATED OPERATIONS COVERED

BY A CONSOLIDATED (WRAP-UP) INSURANCE PROGRAM” Endorsement, listed

above, Form CG 2131, ed. 5/09.

         69.   The claims at issue in the Rasheed Claim are excluded from coverage under the

2017 Policy by operation of the “EXCLUSION – DAMAGE TO WORK PERFORMED BY

SUBCONTRACTORS ON YOUR BEHALF” Endorsement, listed above, Form CG 2294, ed.

10/01.



                                             22
       70.      The claims at issue in the Rasheed Claim are excluded from coverage under the

2017 Policy by operation of the “EXCLUSION – CONSTRUCTION MANAGEMENT

ERRORS AND OMISSIONS” Endorsement, listed above, Form CG 2234, ed. 4/13.

       71.      The claims at issue in the Rasheed Claim are excluded from coverage under the

Policies by operation of the “EXCLUSION-DESIGNATED WORK” Endorsement, listed

above, Form RCG 0012, ed. 10/03.

       72.      The claims at issue in the Rasheed Claim are excluded from coverage under the

Policy by operation of the “EXCLUSION – EXTERIOR INSULATION AND FINISH

SYSTEMS” Endorsement, listed above, Form CG 2186, ed. 12/04.

       73.      The claims at issue in the Rasheed Claim are excluded from coverage under the

Policy by operation of the “ROOFING OPERATION SPECIFIC EXCLUSION

ENDORSEMENT” Endorsement, listed above, Form AE 0133, ed. 1/14.

       74.      The claims asserted in the Rasheed Claim do not arise, in whole or in part, by HI

CONSTRUCTION’s acts or omissions, or the acts or omissions of those acting on HI

CONSTRUCTION’s behalf and therefore are not covered by operation of Endorsement CG 20

33, ed. 04/13

       75.      The claims asserted in the Rasheed Claim do not give rise to additional insured

coverage for any party given the provisions of Endorsement CG 20 33, ed. 04/13, entitled

“ADDITIONAL INSURED – OWNERS, LESSEES, OR CONTRACTORS – AUTOMATIC

STATUS WHEN REQUIRED IN CONSTRUCTION AGREEMENT WITH YOU.”

       76.      The claims asserted in the Rasheed Claim are not caused, in whole or in part, by

“your [HI CONSTRUCTION’s] work” performed for an additional insured and included in the




                                               23
“products-completed operations hazard” and therefore are not covered by operation of

Endorsement AE 01 49, ed. 11/15.

         77.   The claims asserted in the Rasheed Claim do not give rise to additional insured

coverage for any party given the provisions of Endorsement AE 01 49, ed. 11/15, entitled

“ADDITIONAL          INSURED      –   OWNERS,       LESSEES,       OR    CONTRACTORS              –

COMPLETED OPERATIONS – AUTOMATIC STATUS WHEN REQUIRED IN

WRITTEN CONTRACT WITH YOU.”

         78.   Rutgers has timely and properly disclaimed coverage to ANDREWS, HI

CONSTRUCTION, KESHAVARZ, and RASHEED under the Policies as to all claims asserted in

the Rasheed Claim.

         79.   By reason of the foregoing, Rutgers is entitled to a declaration that it has no

obligation for defense or indemnity as to any party regarding the Rasheed Claim.

         WHEREFORE, Rutgers demands judgment declaring that the above-noted policies are

rescinded ab initio and that it has no duty to defend or indemnify any party or pay any judgment

asserted in the Rasheed Claim, such other relief the Court may deem just, proper and equitable.

Dated:         Mineola, New York
               May 8, 2020
                                                           MIRANDA SLONE
                                                           SKLARIN VERVENIOTIS
                                                           Attorneys for Plaintiff
                                                           RUTGERS CASUALTY
                                                           INSURANCE COMPANY

                                                                 /s/
                                                    By:_________________________________
                                                          Steven Verveniotis
                                                          240 Mineola Boulevard
                                                          The Esposito Building
                                                          Mineola, New York 11501
                                                          (516) 741-7676
                                                          Our File No.: 19-269

                                               24
